26 F.3d 1186
307 U.S.App.D.C. 122
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edwin H. Harvey;  Sandy V. Lee, Appellants,v.Nelson J. Kline.
No. 93-7193.
United States Court of Appeals, District of Columbia Circuit.
June 15, 1994.

Before:  MIKVA, Chief Judge;  SILBERMAN and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
It is ORDERED AND ADJUDGED that the bankruptcy court's judgment filed May 28, 1993, that Nelson J. Kline, trustee in bankruptcy of the estate of W. Edward Thompson, holds a claim which is nondischargeable by virtue of 11 U.S.C. Sec. 523(a)(6) against Edwin H. Harvey and Sandy V. Lee, be affirmed.  The bankruptcy court's finding that appellants acted willfully and maliciously within the meaning of 11 U.S.C. Sec. 523(a)(6) is not clearly erroneous.   See In re Britton, 950 F.2d 602, 604 (9th Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.